Citation Nr: 0308227	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for low back disability as 
secondary to a service-connected right ankle disability.

(The issue of entitlement to service connection for right 
knee disability as secondary to a service-connected right 
ankle disability will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran appeared at a hearing before a hearing office at 
the RO in January 1998.  A transcript of the hearing is of 
record.  A January 25, 2000, personal hearing was also 
scheduled for the veteran before a traveling Veterans Law 
Judge, however, the veteran failed to appear for the 
scheduled hearing.

When the case was before the Board in March 2000, it was 
remanded to the RO for further action.  It was returned to 
the Board in April 2003.

Finally, pursuant to 38 C.F.R. § 19.9(a)(2)(2002), the Board 
is undertaking additional development on the issue of 
entitlement to service connection for right knee disability 
as secondary to a service-connected right ankle disability.  
When the additional development is completed, the Board will 
provide any notice of the development required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's current low back disability was not caused 
or chronically worsened by his service-connected right ankle 
disability.


CONCLUSION OF LAW

Low back disability is not proximately due to or the result 
of a service connected disability.  38 C.F.R. § 3.10(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The report of the veteran's service induction examination, 
dated in April 1978, indicates the veteran reported a medical 
history of recurrent back pain.  There were no objective 
clinical findings of low back disability at the time the 
veteran was examined for entrance into active military 
service; however, the examiner noted the veteran had low back 
pain "off and on" with "no trouble now."  Remaining 
service medical records do not reveal diagnosis, complaint or 
abnormal finding pertaining to the veteran's low back, and 
the report of the examination for discharge in April 1982 
indicates that the veteran's back was found to be normal on 
clinical evaluation.  

In June 1994 a VA examination was conducted.  It was noted 
the veteran's last occupation was that of a truck driver.  
The veteran reported his back intermittently bothered him.  
According to the veteran, it had been suggested that the 
[back] condition was related to his foot problem.  Following 
a physical examination of the veteran, the diagnoses included 
low back sprain.

In January 1997 a VA examination was conducted.  At the time 
of this examination, the veteran reported his history of 
having injured his right ankle in service.  The veteran 
indicated that this injury appeared to have aggravated his 
knee and his low back.  He advised that in 1985, he had a 
disc between L5 and S1, which was surgically removed at the 
North Kansas City Hospital.  Following a physical examination 
of the veteran and an X-ray of his lumbosacral spine, the 
diagnoses included right ankle traumatic arthritis and 
degenerative disc disease at L5-S1.

In March 1997 the veteran was examined by a VA examiner.  The 
veteran indicated that this pain had been occurring for about 
one and a half years.  He stated that the pain in his knee 
and back was present all the time, and it was worse with 
exertion, especially using stairs.  He veteran reported 
having had low back surgery at L5-S1 in November for a 
ruptured disc, which occurred in September 1996.

Following a physical examination of the veteran, it was noted 
he had normal range of motion.  The examiner did indicate 
that the veteran did not have any objective evidence of pain 
on motion, although he did complain of pain with each motion.  
The veteran also had a normal neurological examination.  The 
diagnosis included confirmed degenerative disc disease, as 
well as osteoarthritis throughout the veteran's lumbar spine.  
In a May 1997 addendum, the examiner stated that it was not 
likely the veteran's low back pain was caused by his service-
connected ankle condition.

In a February 1997 statement, Dr. Nathan D. Granger noted the 
veteran had been suffering from right ankle pain and weakness 
since an injury that occurred in 1980 while employed by the 
military.  According to Dr. Granger, over the years, the 
veteran had had considerable problems with the right ankle, 
tending to favor the right ankle, which subsequently led to 
the veteran's right knee and low back pain.  Dr. Granger 
indicated X-rays showed degenerative osteoparthritis 
involving the right knee and right ankle, and the veteran had 
chronic low back pain.  In Dr. Granger's opinion, it was 
reasonable to assume the veteran's right knee pain and low 
back pain were related to his previous right ankle injury.

In May 1997, the veteran submitted private treatment records 
from Nathan D. Granger, M.D., and Frank C. Ferguson. D.C. 

In early March 1997, Dr. Ferguson treated the veteran for 
complaints of increased right ankle pain with weakness, 
increased knee pain, and increased right low back pain.  On 
physical examination, Dr. Ferguson also noted the veteran 
exhibited an antalgic gait pattern, favoring the right lower 
extremity.  

In late March 1997, Dr. Ferguson noted the veteran's gait was 
abnormal and would put significant stress on his lower back.  
In Dr. Ferguson's overall opinion, the veteran had abnormal 
range of motions taking place and abnormal weight 
distribution.  

In October 1997 the RO received additional private treatment 
records dated from February 1997 through September 1997.

In February 1997 the veteran presented for treatment with 
complaints of a weak right ankle, right knee and low back 
pain.  The assessment was right ankle and right knee 
osteoarthritis and chronic low back pain.

In March 1997 the veteran received physical treatment therapy 
from Steve Adams, a physical therapist.  It was noted that 
the veteran was instructed that strengthening the right ankle 
might reduce his right knee, hip and back 

In April 1997 the veteran was again seen by Dr. Granger, who 
recommended continued exercises and therapy for chronic low 
back pain and right knee osteoarthritis.

In January 1998 the veteran testified that he was first told 
that he had some problems with his low back in 1987.  He 
further testified that his doctors and chiropractor told him 
that his ankle condition had led to his back problem, due to 
the fact that his ankle condition caused him to limp, or have 
an abnormal gait. 

In April 1998 the RO received VA treatment records dated in 
January and March 1998.  In January 1998 it was noted that 
the veteran was new to the clinic, and he had presented for 
treatment with complaints of pain in the right ankle and 
right knee.  In March 1998 the veteran presented for 
treatment with additional pain in the hip.

In May 1998 the RO received an April 1998 statement from Dr. 
Ferguson, which indicates that the veteran was seen in April 
1998 for complaints of right-sided lower back pain and middle 
back pain.  Dr. Ferguson indicated that he felt that this 
[pain] was directly related to what the veteran had "been 
dealing with over the past several years and was an on-going 
problem which he would have in the future."  

VA treatment records dated from July 2000 through May 2002 
indicate the veteran continued to seek treatment for right 
ankle, hip, and knee pain.

In February 2003, another VA examination was conducted.  
Following a review of the veteran's claims file, the examiner 
noted that after leaving the Air Force, the veteran was 
employed as a truck driver until 1999, when he quit due to 
problems with his shoulders.  It was further noted that the 
veteran stated he "blew out a disc" in his back while 
lifting food products in 1996.  According to the veteran, the 
back condition was treated surgically, and he had done 
relatively well since then.  

Physical examination indicated the veteran tended to limp 
when walking from the waiting room to the examining room.  He 
was able to move about the examining room without 
demonstrable difficulty, and he climbed on and off the 
examining table without apparent pain.  When the veteran 
stood, he had normal alignment and configuration of the right 
ankle relative to the left.  There was no deformity.  He 
walked with a normal gait and was able to walk on his heels 
without difficulty.  However, when asked to walk on tiptoe, 
the examiner observed that the right ankle did have somewhat 
of a tendency to buckle or give.  Examination of the lower 
back showed that the pelvis was level.  There was no list or 
scoliosis.  There was no spasm or tenderness.  There was a 
well-healed, lumbar laminectomy scar.  The veteran was able 
to flex his lumbar spine 90 degrees, extend 15 degrees, and 
bend to either side 15 degrees without increased pain.  
Neurological examination showed that heel and toe gait were 
intact, although as previously mentioned, the right foot did 
tend to buckle when the veteran stood on his tiptoes.  
Straight leg raise was negative.  The right ankle jerk was 
absent.

Following the examination, the VA examiner diagnosed 
intramuscular right ankle pain of unknown etiology, 
postoperative lumbar laminectomy and diskectomy, and 
contusion of the right knee.  The examiner further indicated 
that he did not believe the veteran's back condition was in 
any way related to his [service-connected] ankle condition.  
The examiner indicated that this determination was based on 
the veteran's reported history, in that, when the veteran was 
asked about his back condition, he [veteran] stated that the 
back problem was due to repeated lifting of food products 
when he was a truck driver.  

II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Currently, the record reflects that through the statement of 
the case, supplements thereto, and various letters from the 
RO to the veteran, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, the 
evidence that the veteran should submit if he did not desire 
VA's assistance in obtaining such evidence, and the evidence 
that the RO has obtained.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that the veteran has been afforded a 
VA examinations in conjunction with his pending claim, and 
pertinent VA treatment records have been associated with the 
claims folder.  Records of private treatment have also been 
associated with the claims folder.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The record reflects that the veteran was not found to have a 
chronic low back disorder in service or until many years 
thereafter.  The veteran is claiming that service connection 
is warranted for his low back disability because it developed 
secondary to his service-connected right ankle disability.  

In support of this assertion, the veteran submitted medical 
evidence from his private medical doctor, Dr. Granger, his 
physical therapist, and his treating chiropractor, Dr. 
Ferguson.  Having reviewed the evidence from each of these 
particular individuals, the Board observes that while Dr. 
Granger, Dr. Ferguson, and the veteran's physical therapist 
have indicated that the veteran's low back pain and an 
abnormal gait are related to his service-connected right 
ankle; however, none has specifically addressed whether a 
diagnosed low back disorder was caused or chronically 
worsened by the service-connected right ankle disability.  
Therefore, the private medical opinions which have been 
submitted by the veteran in support of his claim are of 
limited probative value.  

The May 1997 VA medical opinion against the claim of 
secondary service connection is also of limited probative 
value because it is not necessary that a likely causal 
relationship exist between the veteran's right ankle and low 
back disabilities in order for the veteran to prevail.  The 
Board has found the February 2003 VA medical opinion against 
the claim to the be the most probative evidence of whether 
the veteran's current low back disability is etiologically 
related to the service-connected right ankle disability.  The 
examiner's report reflects that his opinion is based upon a 
review of the veteran's pertinent medical history, as 
reflected in his hearing testimony, the service medical 
records, and other pertinent evidence of record.  In 
addition, the examiner provided persuasive reasoning for his 
opinion, which the Board has found to be consistent with the 
evidence of record.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  The Board has considered the matter of the resolution 
of reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Brown, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for low back disability as 
secondary to a service-connected right ankle disability is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

